DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: Holtlund et al. (US 2004/0137641) discloses a reagent for measuring glycated hemoglobin, the composition comprising: 
(1) a hemolytic liquid (surfactant used in the reagents may be any surfactant capable or lysing erythrocytes) (paragraphs [0018] and [0027]) and 
(2) a chromophore-boronic acid conjugate (xylene-cyanole-phenyl boronic acid (XC-DAPOL-CPBA)) specifically binding to the glycated hemoglobin (paragraphs [0006]-[0007] and [0027]). Holtlund additionally teaches that various boronic acid conjugates are available to one with ordinary skill in the art (paragraphs [0017] and [0029]) given that boronic acid conjugates (such as XC-DAPOL-CPBA) bind to glycated hemoglobin and induce precipitation of hemoglobin (paragraph [0007]).
However, Holtlund is silent on a reagent composition comprising a "dye-encapsulated silica nanoparticle-boronic acid."
Holtlund was modified in the previous non-final office action by Chung et al. (US 2008/0063868) and discloses dye-encapsulated silica nanoparticles (dye-immobilized silica nanoparticles) which have advantages of ease of surface-modification with various 
However, the prior art disclosed by Chung neither teaches nor fairly suggests a boronic acid conjugated with dye-encapsulated silica nanoparticles wherein the dye encapsulated in the silica nanoparticles is methylene blue. The combination neither teaches nor fairly suggests a method of diagnosing diabetes comprising introducing a blood sample of a patient into a reagent composition for measuring glycated hemoglobin, the reagent composition comprising boronic acid conjugated with dye-encapsulated silica nanoparticles, wherein the dye encapsulated in the silica nanoparticles is methylene blue.
Therefore, Holtlund in combination with Chung fails to teach the claimed invention and thus the instant application is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796            

/JENNIFER WECKER/Primary Examiner, Art Unit 1797